Citation Nr: 0618955	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-44 060 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
gastroesophageal reflux disease (GERD) with status post 
esophageal dilation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

REMAND

The veteran served on active duty from September 21, 1990, to 
January 31, 2000; he had 10 years, 9 months, and 2 days of 
active duty service prior to September 21, 1990.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a January 2004 rating decision.  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, correspondence from the RO specifically addressing the 
VCAA notice and duty-to-assist provisions as they pertain to 
the veteran's increased rating claims is incomplete.  In this 
regard, the record reflects the veteran was granted service 
connection in an August 2001 rating decision.  Thereafter, 
the veteran filed claims for increased ratings in July 2003.  
In August 2003, the RO issued the veteran a letter advising 
him of the evidence it would obtain to help him support his 
claim.  The letter also noted that, "We have also enclosed 
information on the status of your claim and how you can help, 
and what the evidence must show."  The letter also noted 
"Enclosures: VA Form 21-4138[,] VA Form 21-4142[,] What 
evidence must show".  

In this case, the August 2003 notice letter associated with 
the claims file does not include any notice to the veteran of 
what he needs to substantiate his claims.  Whether such 
notice is included in the RO's enclosure of "What evidence 
must show" is unknown, as a copy of that enclosure is not 
associated with the claims file.  Therefore, the Board finds 
it necessary to remand the claims on appeal for action by the 
RO to satisfy the notification provisions of the VCAA, in 
particular, notification to the veteran of what he needs to 
substantiate each of his claims.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim; those five elements 
include (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

In addition, the Board notes that with regard to the 
veteran's service-connected lumbar strain, when evaluating 
musculoskeletal disabilities rated on the basis of limitation 
of motion, VA must consider granting a higher rating in cases 
in which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996).  Here, the veteran was last examined 
for VA purposes in September 2003.  At that time, the 
examiner noted the veteran's complaints of sharp pain in the 
low back with bending.  The examiner also noted that the 
veteran's recreational activities were restricted.  On 
clinical evaluation the veteran demonstrated forward flexion 
of the lumbar spine to 70 degrees, with motion being reported 
as painful.  The examiner did not otherwise comment with 
regard to the DeLuca provisions.  

Therefore, given the above findings, the Board believes a 
more contemporaneous VA examination is needed to address the 
DeLuca provisions.  Under these circumstances, the RO should 
arrange for the veteran to undergo an orthopedic examination 
at an appropriate VA medical facility.  The Board emphasizes 
to the veteran that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
his claim.  See 38 C.F.R. § 3.655(b) (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for each issue on 
appeal.  

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should report range of 
motion of the low back in all directions 
(in degrees).  Clinical findings should 
also include whether, during the 
examination, there is objective evidence 
of pain on motion (if pain on motion is 
present, the examiner should indicate at 
which point pain begins), weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
(to include consideration of an August 
2005 Battle Creek VA outpatient treatment 
record received by the Board in March 
2006).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

